           Case 2:19-cv-05068-GJP Document 7 Filed 06/16/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERONIMO F. ROSADO, JR.,                        :
    Plaintiff,                                  :
                                                :
      v.                                        :           CIVIL ACTION NO. 19-CV-5068
                                                :
PSP. STATE TROOPER                              :
BARRACKS, et al.,                               :
      Defendants.                               :

                                        MEMORANDUM

PAPPERT, J.                                                                          JUNE 16, 2020

      In a prior Memorandum and Order, the Court granted leave to pro se Plaintiff

Geronimo F. Rosado, Jr. to proceed in forma pauperis and dismissed his Complaint

without prejudice. T     C                          R

pleading requirements of Rule 8 of the Federal Rules of Civil Procedure and that

dismissal was therefore warranted under 28 U.S.C. § 1915(e)(2)(B)(ii). (See ECF Nos.

4-5.) The Court permitted Rosado to file an amended complaint. (Id.) Rosado has since

filed his Amended Complaint, which includes the same Defendants as his original

Complaint, and names two additional officers. See ECF No. 6. The named Defendants

are the PSP Coatesville S          T        B               ( PSP ), PSP Coatesville Michael P.

D      (T        D         ), PSP Coatesville R                   R    (T        R       ), PSP J

A          B         C     S           (T           S          ), WCP P     O        S

(O         S     ), PA S       D                        M     V       ( DMV ),        PA Leslie S.

Richards (DMV). For the following reasons, the Amended Complaint will be dismissed

in part with prejudice and in part without prejudice for failure to comply with Rule 8.

      As was his original Complaint, R                      Amended Complaint is lengthy,

muddled and confusing, and it fails to specify which facts support each of his claims.
          Case 2:19-cv-05068-GJP Document 7 Filed 06/16/20 Page 2 of 7



The Amended Complaint is neither short nor plain, and it is difficult to read. R

claims are conclusory, and his Amended Complaint contains extraneous, irrelevant

information, complicating the C                                         .

       Although it is far from clear, it appears that Rosado seeks to raise both federal

and state law claims based on a July 21, 2017 arrest, the subsequent criminal

prosecution of charges stemming from that arrest, and an assertion that those charges

were dismissed on July 29, 2019. However, it also appears that Rosado raises claims

based on traffic stops (and resulting violations) that occurred on July 31, 2018 and

December 9, 2018, each of which was conducted by different troopers or officers.

       In the earlier Memorandum and Order, the Court determined that any claims

for money damages Rosado sought against the PSP and DMV could not proceed because

the Eleventh Amendment bars suits in federal court seeking monetary damages against

a state and its agencies, as well as their officials sued in their official capacities.1 See



1 A                C            M               (see ECF No. 4 at 9-11), Eleventh Amendment
immunity extends to entities that are arms of the state. See Laskaris v. Thornburgh, 661
F.2 23, 25 (3 C .1981) (                     E          A
agencies of the state having no existence apart from the state ). A
Commonwealth of Pennsylvania, the PSP is entitled to Eleventh Amendment immunity.
Mitchell v. Miller, 884 F. Supp. 2d 334, 365 66 (W.D. Pa. 2012) (citing Williams v.
Pennsylvania State Police Bureau of Liquor Control Enforcement, 108 F.Supp.2d 460, 465
(E.D.Pa.2000)). Further, the DMV is a state agency entitled to Eleventh Amendment
protection. See Nail . Penn l ania Dep of Transp., 414 F. A              452, 455 (3 C . 2011)
(citing Lombardo v. Pennsylvania, 540 F.3d 190, 194 (3d Cir.2008); Kimel v. Florida Bd. of
Regents, 528 U.S. 62, 73, (2000)). As the Commonwealth has not waived its Eleventh
Amendment immunity for lawsuits filed in federal court, see 42 Pa. Cons. Stat. § 8521-22, it
and its departments, as well as their officials sued in their official capacities, are immune
from suits filed in federal court seeking monetary damages. See Dill v. Comm. of Pa., 3 F.
Supp. 2d 583, 586 (E.D. Pa. 1998) (citing Kentucky v. Graham, 473 U.S. 159, 169-170
(1985)); see also Will v. Michigan Department of State Police, 491 U.S. 58, 71 (1989) (holding
                                       1983
court under that statute); Howlett v. Rose, 496 U.S. 356, 365, (1990) ( Will establishes that
the State and arms of the State . . . are not subject to suit under § 1983. . . . ). T   ,
R           1983                     PSP       DMV,
                                              2
              Case 2:19-cv-05068-GJP Document 7 Filed 06/16/20 Page 3 of 7



Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984); A.W. v.

Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). D                   C

determination, Rosado reasserted claims against both of these entities in his Amended

Complaint. These claims are dismissed with prejudice.

          R          A         C           falls woefully short of the clear and concise

explanation of his claims that the Court asked him to provide in its earlier

Memorandum and Order. A

                                                             . F    . R. C . P. 8( )(2). E

                               ,       ,             . F   . R. C . P. 8( )(1); Scibelli v.

Lebanon Cnty., 219 F. A            221, 222 (3 C . 2007). T                   , R      8( )

8( )(1)

       . Binsack v. Lackawanna Cty. Prison, 438 F. A             158, 160 (3 C . 2011) (

In re: Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996) (citation omitted)).

D                     R    8

guess what of the many things discussed constituted [a cause of action]; Binsack, 438

F. A          at 160, or when the complaint is so                                                 .

Tillio v. Spiess, 441 F. A         109, 110 (3 C . 2011). The allegations in R

Amended Complaint are redundant, conclusory, and include a great deal of extraneous

material such as his own personal opinion                    D                                .

Indeed, the new pleading is so confused, ambiguous, and otherwise unintelligible that

no Defendant could possibly understand how to prepare their defense, and the Court




their official capacities are barred for this additional reason. Urella v. Pennsylvania State
Trooper A n, 628 F. Supp. 2d 600, 605 (E.D. Pa. 2008).
                                                 3
          Case 2:19-cv-05068-GJP Document 7 Filed 06/16/20 Page 4 of 7



cannot fulfill its function under § 1915(e) of determining whether Rosado has stated

plausible claims.

       Moreover, Rule 10 of the Federal Rules of Civil Procedure sets forth the

requirements of form in pleadings. In particular, Rule 10(b)                        party

must state its claims or defenses in numbered paragraphs, each limited as far as

practicable to a single set of circumstances. F. R. Civ. P. 10(b). The purpose of Rule 10

is to create clarity in pleadings, which allows a defendant and the Court to determine

whether there are sufficient facts to support a claim entitling a plaintiff to relief.

Spence v. Schafer, Civ. A. No. 13-16, 2013 WL 1364025, at *4 (W.D. Pa. Mar. 7, 2013);

Young v. Centerville Clinic, Inc., Civ. A. No. 09-325, 2009 WL 4722820, at *2-3 (W.D.

Pa. Dec. 2, 2009). Despite this requirement, the C             R       sections set forth in

the Amended Complaint are not broken down into numbered sections, and most contain

several paragraphs (and, in some cases, full pages) of text describing a wide range of

allegations. See ECF No. 6 at 15-34. Many of these sections contain several claims and

are not limited to the claim for relief set forth in the title. The combining of legal

allegations into each alleged claim makes R                   arduous to discern, rendering

it difficult for the Court to decipher his claims, and nearly impossible for Defendants to

meaningfully respond.

       The litany of allegations in R         A          C

                                                    . Binsack, 438 F. App x at 160.

Nonetheless, the Court will grant him leave to file a second amend complaint. Rosado

is cautioned that should he choose to file a second amended complaint it must contain

                             ,          ,         , F. R. Civ. P. 8(d)(1), such that it will

                                                                               . . . having to

                                              4
             Case 2:19-cv-05068-GJP Document 7 Filed 06/16/20 Page 5 of 7



                                                                                    R

legal rights. Binsack, 438 F. App x at 160. He must make clear which claims are being

asserted specifically against which defendants and the specific factual basis for each

claim against each defendant, as well as the specific relief being sought and the

grounds for that relief. The allegations should also be specific as to time and place.

The Court reminds Rosado                              -bones allegations will [not] survive

                      :                                                        ,

by mere conclusory statements, do               . To prevent dismissal, all civil



           . Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.2009), quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In addition, any second amended complaint

must be complete in all respects. It must be a new pleading that stands by itself as an

adequate complaint without reference to                         R         complaint. Any

cause of action alleged in the prior complaints but not alleged in a second amended

complaint will be deemed waived.

       R          A        C                                                            R   8.

The Court will grant Rosado an opportunity to file a second amended complaint so that

he may clarify the basis for his claims in a simple, concise, and direct manner. If

Rosado wishes to proceed with the case, any new pleading must follow the following

guidelines:

       (1)                                        S       A         C

       use the Civil Action Number 19-5068;

       (2) the new pleading must contain a caption listing each Defendant,

       identifying the Defendant by name;

                                            5
  Case 2:19-cv-05068-GJP Document 7 Filed 06/16/20 Page 6 of 7



(3) the new pleading may not name the Pennsylvania State Police or the

Pennsylvania Department of Motor Vehicles as Defendants;

(4) the new pleading must be in a numbered paragraph format with each

paragraph setting forth one complete allegation against one named

Defendant;

(5) once an allegation is completely set forth in one numbered paragraph,

it must not be repeated in subsequent paragraphs, other than by

incorporating the prior numbered paragraph by reference as needed;

(6) for each named Defendant, Rosado must describe how that Defendant

acted personally to harm him;

(7) the new pleading must not contain any extraneous material, including

but not limited to quotes, personal opinions, and characterizations;

(8) the new pleading must not recite the text of any statutes; rules of law;

or legal conclusions;

(9) the new pleading must not refer collectively to the Defendants, but

must specifically state which named Defendant undertook what actions;

(10) the new pleading must contain a concise and plain statement of the

claim showing that Rosado is entitled to relief against each named

Defendant;

(11) to the extent that Rosado asserts claims based on criminal charges or

violations resulting from traffic stops which occurred on July 21, 2017,

July 31, 2018, or December 9, 2018, the new pleading must contain the

state court civil or criminal action number for all criminal charges, traffic

violations, and summary offenses which resulted;

                                      6
         Case 2:19-cv-05068-GJP Document 7 Filed 06/16/20 Page 7 of 7



      (12) to the extent that Rosado asserts claims that certain policies or

      procedures are unconstitutional, he must specifically identify the policy or

      procedure, and briefly set forth reasons why said policy or procedure

      violates the Constitution; Rosado may not simply state a legal conclusions

      regarding unconstitutionality; and

      (13) the new pleading must contain a demand for the relief sought against

      each named Defendant.

      For the foregoing reasons, the Court will dismiss Rosado Amended Complaint

in part with prejudice and in part without prejudice. Rosado is granted leave to file a

second amended complaint in the event he can articulate a legitimate basis for a claim

against an appropriate defendant. An appropriate Order follows.

                                         BY THE COURT:


                                         /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.




                                            7
